Memorandum Opinion of the Court
By opinion dated July 23, 1971,1 this Court affirmed the action of the United States Army Court of Military Review in petitioner’s case. Thereafter, on November 24, 1971, petitioner filed a petition for new trial with the Judge Advocate General of the Army pursuant to Article 73, Uniform Code of Military Justice, 10 USC § 873. The petition was denied.
Petitioner has now filed a “Petition for a Writ of Error of Coram Nobis” contending that the newly discovered evidence upon which his petition for new trial was based demonstrates that the verdict of guilty should not have been entered and that the decision of the Judge Advocate General was arbitrary and capricious.
Article 73 of the Code, supra, provides :
“At any time within two years after approval by the convening authority of a court-martial sentence, the accused may petition the Judge Advocate General for a new trial *497on the grounds of newly discovered evidence or fraud on the court. If the accused’s case is pending before a Court of Military Review or before the Court of Military Appeals, the Judge Advocate General shall refer the petition to the appropriate court for action. Otherwise the Judge Advocate General shall act upon the petition.”
Since petitioner’s case was not pending before this Court or the Court of Military Review on November 24, 1971, the date on which he filed the petition for new trial, the Judge Advocate General took action thereon. This Court’s decision of July 23,1971, ended the appellate review of the case, and the conviction became final pursuant to Article 76 of the Code, supra, 10 USC § 876. In the circumstances of this case, the Judge Advocate General had the sole responsibility for acting upon the petition for new trial, and his decision is not reviewable by this Court.
The petition is dismissed.

 United States v Platt, 21 USCMA 16, 44 CMR 70 (1971).